F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            March 21, 2006
                                 TENTH CIRCUIT                            Elisabeth A. Shumaker
                            __________________________                       Clerk of Court

 PATRICK RAMIREZ,

          Plaintiff - Appellant,

 v.                                                       No. 05-2021
                                                        (D. New Mexico)
 SANTA FE COUNTY ADULT                           (D.Ct. No. CIV-04-627 JB/DJS)
 DETENTION CENTER,

          Defendant - Appellee.
                         ____________________________

                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Patrick Robert Ramirez, appearing pro se and in forma pauperis (IFP), 1

filed this section 1983 action seeking damages and injunctive relief based upon

conditions of his confinement. The district court determined he failed to

adequately allege exhaustion of administrative remedies and issued an order to

show cause why it should not dismiss his complaint. Ramirez responded by filing

several supplemental pleadings, which were inadequate. 2 The district court

determined Ramirez had “submitted his grievances after filing his Complaint and

thus did not comply with the statute’s exhaustion requirement” and dismissed his

complaint without prejudice under 42 U.S.C. § 1997e(a) of the Prison Litigation

Reform Act (PLRA). 3 (R. Doc. 30 at 2.) Rather than refile after documenting

full exhaustion of administrative remedies, he has appealed from the district

court’s order. 4


       We construe pro se pleadings liberally. Ledbetter v. City of Topeka, Kan., 318
       1

F.3d 1183, 1187 (10th Cir. 2003).
       2
         Ramirez filed supplemental materials indicating he had filed grievances with
prison officials after the present action was initiated. After-filed grievances are
insufficient to satisfy the exhaustion pleading requirement.
       3
           42 U.S.C. § 1997e(a) provides:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.
       4
        Although the district court dismissed Ramirez’s complaint without prejudice, we
have jurisdiction over this appeal because the dismissal disposed of the entire case.

                                            -2-
       In his filing with this Court, Ramirez argues the merits of his case without

any meaningful discussion of exhaustion, the primary basis of the district court’s

decision. Moreover, he merely quarrels with the district court’s conclusions in a

summary and conclusory fashion, without citation of authority or record

references. Ramirez’s appeal is “without merit in that it lacks an arguable basis

in either law or fact.” Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir.

2002). This dismissal of Ramirez’s appeal as frivolous counts as a strike pursuant

to 28 U.S.C. § 1915(g). Ramirez is reminded that if he accrues three strikes, he

will no longer be able to proceed IFP in any civil action filed in a federal court

unless he is in imminent danger of physical injury. 28 U.S.C. § 1915(g).

       We DISMISS the appeal.



                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275 (10th Cir. 2001). We have
previously entertained appeals from district courts’ dismissals of claims without prejudice
for failure to exhaust under the PLRA. See, e.g., Ross v. County of Bernalillo, 365 F.3d
1181, 1189 (10th Cir. 2004).

                                            -3-